Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2304 Filed 04/03/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

      Plaintiff,
                                         Case No. 16-20222
v.                                       Hon. Arthur J. Tarnow

RONALD MILLER,

     Defendant.
_________________________________/

                   United States’ Supplemental Response
                     to Defendant’s Motion for Release

      On Tuesday, March 31, 2020, in order to aid its determination of

defendant Ronald Miller’s motion for compassionate release, the Court

ordered the parties to “submit to the Court current medical reports and

records of Petitioner’s administrative appeals for compassionate release

from the Bureau of Prisons.” (R.376). The government has attached

Miller’s medical records under seal, as Exhibits 1 and 2. Exhibit 1 notes

Miller’s medical conditions as of April 1, 2020, and contains some recent

records of medical treatment within BOP. Exhibit 2 is additional, less

recent BOP medical records.

      The government has also attached a record of Miller’s seeking

administrative remedies following rejection of his requests for release
Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2305 Filed 04/03/20 Page 2 of 6




based on his medical conditions (Exhibit 3), and an explanation of the

codes noted within that record (Exhibit 4). Additionally, the government

is attaching a June 2019 letter from the Warden of Butner FCI in

response to an inquiry from the office of U.S. Senator Debbie Stabenow

that references an additional but unsuccessful attempt by Miller to gain

compassionate release (Exhibit 5). There is no record of Miller seeking

an administrative remedy of that rejection.

      The administrative records confirm that Miller has not satisfied

the exhaustion requirement for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Statutory exhaustion requirements, like the one in

§ 3582(c)(1)(A), are mandatory. Ross v. Blake, 136 S. Ct. 1850, 1855–57

(2016). Those requirements may not be excused, even to account for

“special circumstances.” Id. And, importantly, those exhaustion

requirements mean that a party may not move for relief in court based

on a different ground than the one he raised during the administrative

process. See Hasan v. Ashcroft, 397 F.3d 417, 419–20 (6th Cir. 2005).

      This principle means that Miller did not exhaust his current claim

based on his current medical condition and the COVID-19 pandemic. As

the records show, the Bureau of Prisons denied Miller’s requests for



                                      2
Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2306 Filed 04/03/20 Page 3 of 6




compassionate release almost a year ago. So the only claim that Miller

even arguably exhausted at that time did not raise any potential risks

posed by Miller’s current medical condition during the COVID-19

pandemic. Miller has thus not satisfied § 3582(c)(1)(A)’s mandatory

exhaustion requirement. And as the Third Circuit explained yesterday

in denying a similar, unexhausted motion for compassionate release,

“the mere existence of COVID-19 in society and the possibility that it

may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and

its extensive and professional efforts to curtail the virus’s spread.”

United States v. Raia, __ F.3d __, No. 20-1033 (3d Cir. Apr. 2, 2020).

Thus, “[g]iven BOP’s shared desire for a safe and healthy prison

environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion

requirement takes on added—and critical—importance.” Id.

      As the Third Circuit emphasized, moreover, the Bureau of Prisons

is taking the COVID-19 pandemic seriously, most notably through the

Attorney General’s home-confinement directive from last week. Id. The

Bureau of Prisons is still actively reviewing inmates for home

confinement under that directive, considering the totality of the



                                      3
Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2307 Filed 04/03/20 Page 4 of 6




circumstances for each inmate. Those circumstances include judicial

recommendations; the age and vulnerability of the inmate to COVID-19;

the inmate’s conduct while in prison; the inmate’s crime of conviction;

and the availability of transportation and a suitable and verifiable

location for home confinement. And assuming the Attorney General

“finds that emergency conditions will materially affect the functioning

of the Bureau” under § 12003(b)(2) of the CARES Act, the Bureau of

Prisons will also be able to exercise its increased statutory authority to

grant home confinement under 18 U.S.C. § 3624(c)(2). (In its previous

filing here, the government mistakenly believed that all of the statutory

prerequisites to trigger § 12003(b)(2) had already been met. The

government has since learned that this is not yet the case. We apologize

for the error.). In addition, since the government’s previous response,

the Bureau of Prisons has taken additional steps to protect federal

inmates from COVID-19—including a shelter-in-place protocol at all

facilities to decrease the spread of the virus.

      We are sensitive to, and share, the Court’s concerns about the

effect of the COVID-19 pandemic on federal inmates. And although the

government does not agree with Miller’s view on whether he should be



                                      4
Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2308 Filed 04/03/20 Page 5 of 6




released, the government will, of course, forward any judicial

recommendation to the Bureau of Prisons. But there is no jurisdiction

for the Court to grant Miller’s request for release here.


                                          Respectfully submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

                                          s/ Brant Cook
                                          Assistant U.S. Attorney
                                          211 West Fort Street, Suite 2001
                                          Detroit, MI 48226
                                          (313) 226-9756
                                          brant.cook@usdoj.gov
Dated: April 3, 2020




                                      5
Case 2:16-cr-20222-AJT-RSW ECF No. 381, PageID.2309 Filed 04/03/20 Page 6 of 6




                           Certificate of Service

      I certify that on April 3, 2020, I electronically filed the foregoing

document with the Clerk of the Court for the Eastern District of

Michigan using the ECF system, which will send notification of the

filing to all users of record.

                                          s/ Brant Cook
                                          Assistant U.S. Attorney




                                      6
